Exhibit 10.1

 

 

AMENDED AND COMPLETELY RESTATED LEASE

LAUREN REAL ESTATE HOLDING LLC

Landlord

and

QUANEX IG SYSTEMS, INC.

Tenant

 

 



--------------------------------------------------------------------------------

AMENDED AND COMPLETELY RESTATED LEASE

This Amended and Completely Restated Lease (the “Lease”) is made and entered
into as of August 25, 2016 (the “Effective Date”), by and between LAUREN REAL
ESTATE HOLDING LLC, an Ohio limited liability company (“Landlord”), and QUANEX
IG SYSTEMS, INC., an Ohio corporation, formerly known as EDGETECH I.G., INC.
(“Tenant”).

Recitals:

A. Landlord and Tenant are parties to a Lease, dated March 31, 2011 (the “2011
Lease”), under the terms of which Tenant has occupied, and currently occupies,
certain real property owned by Landlord consisting of Three Hundred Forty
Thousand Three Hundred Fifty Six (340,356) square feet, more or less (the
“Original Premises”), situated in the buildings generally known as 800 Cochran
Road (collectively referred to as the “Original Building”).

B. On or about December 29, 2014, the parties entered into a First Amendment to
Lease Agreement (the “First Amendment” and collectively with the 2011 Lease, the
“Original Lease”) for the purpose of modifying the rent for the Original
Premises as required by Article 4 of the 2011 Lease.

C. Tenant desires to expand its business operations and has requested that
Landlord construct and lease to Tenant a warehouse building and appurtenant
structures, infrastructure, and facilities (the “Improvements”) containing
approximately Sixty Thousand (60,000) square feet of rentable space as is more
fully described in this Lease, and which is to be located in an area adjacent to
the Original Premises (collectively with the Improvements hereinafter referred
to as the “Expansion Premises”). Tenant further desires to continue to lease the
Original Premises from Landlord.

D. Landlord has agreed to construct the Improvements and rent the Expansion
Premises to Tenant, in addition to the Original Premises, all in accordance with
the terms and provisions contained in this Lease.

E. Landlord and Tenant intend that as of the Effective Date of this Lease the
Original Lease will be amended and restated in its entirety by the terms of this
Lease.

NOW THEREFORE, in consideration of the foregoing recitals which are incorporated
herein by this reference, as well as the mutual terms, covenants, and conditions
that are contained in this Lease, Landlord and Tenant hereby agree as follows:

ARTICLE 1

DEMISED PREMISES; CONSTRUCTION OF IMPROVEMENTS

1.1 Demise / Description of Premises. In consideration of the rents and
covenants herein stipulated to be paid and performed, Landlord hereby lets and
leases unto Tenant, subject to the terms and conditions hereinafter specified,
the Original Premises, the parking lots, driveways and areas identified on
Exhibit B-1 attached hereto and made a part hereof, and the Expansion Premises
(collectively referred to herein as the “Premises”) which are, or are intended
to be, located in the City of Cambridge, County of Guernsey, State of Ohio on an
approximately Sixty Eight (68) acre tract of land (the “Land”) which is owned by
Landlord and described on Exhibit “A” attached hereto and made a part hereof.
The Land, the Original Premises, the Original Building, the Improvements, and
the Expansion Premises together with the appurtenant structures and facilities
related thereto, are sometimes collectively referred to in this Lease as the
“Entire Property”.

 

1



--------------------------------------------------------------------------------

(a) The Original Premises are more fully described and outlined on the floor
plan drawings attached hereto as Exhibit “B” and made a part hereof for all
purposes.

(b) The Improvements to be constructed by Landlord are generally described in
certain preliminary pricing plans, site plan, working drawings, and
specifications for construction, dated as of July 11 and 26, 2016 (the
“Preliminary Plans”), as have been agreed upon by the parties and prepared by
Landlord’s general contractor, Surgent Construction LLC and The Paul
Construction Company.

1.2 Construction of Improvements. Landlord hereby agrees to construct the
Improvements on the Expansion Premises for the use and occupancy of Tenant under
the terms of this Lease. Landlord’s construction of the Improvements will be in
strict accordance with, and otherwise pursuant to, the terms contained in the
Work Letter Agreement (“Work Letter”) entered into by Landlord and Tenant on the
Effective Date, the form of which is attached to this Lease as Exhibit “C” and
incorporated herein by this reference.

1.3 Lender Financing. Tenant acknowledges that in order to construct the
Improvements contemplated under this Lease, Landlord will finance the cost
thereof through one or more loan facilities obtained from PNC Bank (“Lender”).
Simultaneous with the execution of this Lease by Landlord and Tenant, Landlord,
Tenant and Lender shall enter into a Subordination and Non-Disturbance Agreement
in the form attached to this Lease as Exhibit “D” (the “SNDA”).

1.4 Proportionate Share.

(a) The parties stipulate and agree that, until the Expansion Premises
Commencement Date (hereinafter defined) occurs, Tenant’s Proportionate Share
(hereinafter defined) is eighty-one and eight tenths percent (81.8%).

(b) The parties further stipulate and agree that, once the Expansion Premises
Commencement Date occurs, the Original Premises and Expansion Premises will
collectively consist of three hundred and seventy three thousand, five hundred
and ninety five (373,595) square feet of rentable area, the Entire Property will
contain four hundred and eighty five thousand, four hundred and sixty two
(485,462) square feet of rentable area and Tenant’s proportionate share thereof
will be seventy seven percent (77.0%) (“Tenant’s Proportionate Share”).

ARTICLE 2

CONDITION OF PREMISES; REPRESENTATIONS AND WARRANTIES

2.1 Acceptance of Original Premises; Preliminary Plans.

(a) Tenant has continuously occupied the Original Premises pursuant to the 2011
Lease and the Original Premises are suitable for Tenant’s intended purposes and
its continuing occupancy thereof, and, to the knowledge of Tenant, other than
necessary repairs, replacements and/or maintenance to the roof, for which
Landlord is obligated pursuant to Section 9.2 of this Lease, the infrastructure,
facilities, and mechanical systems appurtenant to the Original Premises are in
good working order and repair.

 

2



--------------------------------------------------------------------------------

(b) With respect to the Expansion Premises, Tenant hereby accepts the
Preliminary Plans. Tenant acknowledges that it has performed such investigations
and analysis as Tenant has deemed necessary to be satisfied that the
Improvements, when completed in accordance with the Work Letter, will be
suitable for Tenant’s intended use thereof.

2.2 No Representations and Warranties Generally. Tenant acknowledges and agrees
that the Premises are leased and let to Tenant without representation or
warranty of any kind, except as specified in Section 2.3 below or as is
otherwise expressly provided in this Lease.

2.3 Landlord Representations and Warranties. Subject to the Work Letter and
excepting any and all matters caused by Tenant’s use or occupancy of the
Original Premises pursuant to the 2011 Lease, Landlord represents and warrants
to Tenant as of the Effective Date as follows:

(a) Landlord has full right and lawful authority to enter into this Lease for
the Term, is lawfully seized of the Entire Property and has good and valid fee
simple title to the Entire Property.

(b) The Premises are subject to a Lease between Edgetech I.G., Inc. and
Cambridge Guernsey County CIC, dated October 1, 2009, but such Lease will not
affect Tenant’s use and occupancy of the Premises for the Permitted Use (as
herein defined).

(c) To the Knowledge of Landlord (defined below at Section 2.5), the Entire
Property is in material compliance with all laws, ordinances, orders, rules,
regulations and other requirements of any governmental authority (“Applicable
Laws”) and all insurance requirements affecting the Entire Property, and the
current use and occupancy of the Entire Property do not violate any Applicable
Laws, permits, licenses, or certificates of occupancy affecting the Entire
Property. Landlord has not received notice of violation of any Applicable Laws
other than as expressly disclosed herein. As used herein, Applicable Laws do not
include any Environmental Law (defined herein).

(d) To the Knowledge of Landlord, there is no condemnation, expropriation or
other proceeding in eminent domain, pending or threatened, affecting the Entire
Property or any portion thereof or interest therein.

(e) To the Knowledge of Landlord, there is no injunction, decree, order, writ or
judgment outstanding, or any claim, litigation, administrative action or similar
proceeding, pending or threatened, relating to the ownership, lease, use or
occupancy of the Entire Property or any portion thereof, except for an Ohio
Environmental Protection Agency Director’s Final Findings and Orders, dated
April 7, 2008 (the “Ohio EPA Order”), a Limited Site Access and Indemnification
Agreement, dated September 5, 2007 (the “Site Access Agreement”), and the
Property Wide Soil Management Agreement, dated March 26, 2015 (the “Soil
Management Agreement” and collectively with the Ohio EPA Order and Site Access
Agreement, the “Soil Management Plan Documents”). True and correct copies of the
Soil Management Plan Documents are attached to this Lease as Exhibit “E” and
incorporated herein.

(f) Landlord has not received any notice of violation of any easement, covenant,
condition, restriction or similar provision in any instrument of record.

(g) All taxes, assessments, fees or charges imposed on the Entire Property or
portion thereof by any governmental authority, association or other entity
having jurisdiction over the Entire Property (collectively, “Current Real Estate
Impositions”) that are due and payable have been paid. Landlord has not received
notice of any pending or threatened increase or special assessment or
reassessment of any Current Real Estate Impositions on the Entire Property.

 

3



--------------------------------------------------------------------------------

(h) Other than the purchase option (the “LMI Option”) set forth in that certain
lease by and between Edgetech, I.G., Inc. and Lauren/Meteor International LLC,
dated as of February 1997, as amended by that certain First Amendment to Lease
and that certain Second Amendment to Lease (collectively, the “LMI Lease”) with
respect to the space in the Building described therein, there are no outstanding
options, rights of first offer or rights of first refusal to purchase the Entire
Property or any portion thereof or interest therein.

(i) The Entire Property has direct vehicular access to a public street adjoining
the Entire Property, or has vehicular access to a public street via an
insurable, permanent, irrevocable and appurtenant easement benefiting the Entire
Property, and such access is not dependent on any land or other real property
interest that is not included in the Entire Property.

2.4 Warranty Disclaimer. Except as may otherwise be expressly contained in this
Lease or in the Work Letter, Landlord hereby disclaims any and all warranties,
express or implied, relating to the materials, workmanship, quality,
merchantability, or fitness for use for a specific purpose with respect to the
construction of the Improvements by Landlord.

2.5 Knowledge. As used in this Lease, the term “Knowledge” shall have the
meaning set forth in that certain Agreement and Plan of Merger, dated as of
January 31, 2011, by and among Quanex Building Products Corporation, QSB, Inc.,
Lauren Holdco Inc., Lauren International, Inc., and Kevin E. Gray, in his
capacity as agent for the Holdco Equity Holders (as defined therein).

ARTICLE 3

TERM

3.1 Term. The term (the “Term”) of this Lease shall commence on the Effective
Date and shall continue through the day before the fifteenth (15th) anniversary
of the date that is three (3) days after the date of Substantial Completion (as
such term is defined in the Work Letter) (the “Expansion Premises Commencement
Date”).

3.2 Lease Year. As used throughout this Lease, the first “Lease Year” shall
commence on the Effective Date and end on the Expansion Premises Commencement
Date, notwithstanding that such period of time may be more or less than twelve
(12) consecutive full calendar months. Thereafter, a Lease Year shall consist of
twelve (12) consecutive full calendar months commencing on the day following the
close of the prior Lease Year.

ARTICLE 4

RENT AND ADDITIONAL PAYMENTS

4.1 Fixed Rent. From and after the Effective Date, Tenant shall pay rent to
Landlord for the Original Premises (“Original Premises Rent”) and for the
Expansion Premises (“Expansion Premises Rent” and collectively with the Original
Premises Rent, the “Fixed Rent”), without any demand therefore and without any
deduction or setoff whatsoever, in the manner, at the times and in accordance
with the following provisions of this Article 4.

 

4



--------------------------------------------------------------------------------

4.2 Original Premises Rent.

(a) Beginning on the Effective Date and continuing until the end of the third
(3rd) Lease Year, Tenant shall pay to Landlord Original Premises Rent in the
amount of Seventy Six Thousand Four Hundred Sixty Five Dollars ($76,465.00) per
month.

(b) At the beginning of the fourth (4th) Lease Year, and on each third
(3rd) anniversary thereafter during the Term (each, a “Rent Reset Date”), the
Original Premises Rent, and during any Extension Term the Expansion Premises
Rent if Tenant exercises its option to renew under Article 6 of this Lease,
shall be adjusted for the ensuing three (3) Lease Years by the percentage
increase of the United States Department of Labor, Bureau of Labor Statistics,
Revised Consumer Price Index, all urban consumers, U.S. city average, all items
(1982–1984 equals 100) (the “CPI”), if any, as of the applicable Rent Reset Date
over the CPI as of the next most recent preceding Rent Reset Date. For purposes
of the foregoing formula, the Effective Date shall be considered the initial
Rent Reset Date.

(c) In the event the CPI is not published at a time when its publication is
called for hereto, then the CPI shall be deemed to be the most nearly equivalent
index then being published by the Federal Government or other authoritative
compiler of such statistics, and in general use in northeastern Ohio.

4.3 Expansion Premises Rent.

(a) Not later than 14 days after the Expansion Premises Commencement Date,
Landlord will certify to Tenant in writing the total amount of the costs,
charges, and expenses specified in Section 5.1 of the Work Letter which are
attributable to Landlords construction of the Improvements (the “Total
Improvements Cost”), but in no event will the Total Improvements Cost exceed
Four Million Dollars ($4,000,000) plus the net increase, if any, caused by
change orders to the Construction Contract requested or approved by Tenant.

(b) Tenant will, from and after the Expansion Premises Commencement Date, pay
Expansion Premises Rent on a monthly basis. The amount of each monthly payment
of Expansion Premises Rent (herein so called) shall be the amount that would
amortize ninety percent (90%) of the amount determined pursuant to
Section 4.3(a) hereof, in equal monthly installments, with an imputed annual
interest rate of five percent (5%) commencing on the Expansion Premises
Commencement Date, over a period of fifteen (15) years.

(c) Following determination of the Expansion Premises Rent, but prior to the
Rent Payment Date (defined below) immediately thereafter, Landlord and Tenant
will, at either parties’ request, execute an amendment to this Lease,
substantially in the form as is attached hereto as Exhibit “F” which specifies
the monthly amount of Expansion Premises Rent to be paid by Tenant throughout
the remainder of the Term. Notwithstanding the foregoing, the failure to execute
such amendment will not in any way affect Tenant’s obligation to pay Fixed Rent
or to otherwise comply with the terms contained in this Lease.

4.4 Payment Date. Fixed Rent shall be paid on or before the tenth (10) day of
each calendar month (each, a “Rent Payment Date”) during the Term in advance.
Fixed Rent, and any additional rent due hereunder, for any partial month during
the Term shall be prorated.

 

5



--------------------------------------------------------------------------------

4.5 Late Payment. Tenant shall pay to Landlord interest at the rate of twelve
percent (12%) per annum (or such lesser rate of interest as may be the maximum
permitted by Applicable Law) on all installments of Fixed Rent that are over ten
(10) days past due.

4.6 Additional Payments. Tenant shall pay to Landlord additional payments (the
“Additional Payments”) payable upon demand from Landlord and consisting of all
other sums, liabilities and obligations which Tenant has agreed or is required
to pay or discharge pursuant to this Lease including, but not by way of
limitation, interest at the rate of twelve percent (12%) per annum (or such
lesser rate of interest as may be the maximum permitted by applicable law) on
all Additional Payments that are over ten (10) days past due.

4.7 Place of Payment. All Fixed Rent and Additional Payments due Landlord
hereunder shall be paid in lawful money of the United States of America at
Landlord’s address as set forth herein or at such other place or to such other
person as Landlord from time to time may designate in writing.

ARTICLE 5

SECURITY DEPOSIT

5.1 Security Deposit. The sum of Seventy One Thousand Twenty Nine Dollars
($71,029.00), previously delivered to Landlord from Tenant pursuant to Article 5
of the Original Lease shall continue to serve as a security deposit hereunder
(the “Security Deposit”) to insure the faithful performance of Tenant’s
obligations stated herein.

5.2 Application / Use of Security Deposit. The Security Deposit shall be
deposited in an interest-bearing account held for the benefit of Tenant to the
extent not forfeited by Tenant under the terms of this Lease. Upon the
occurrence of any Event of Default (defined herein at Article 21), Landlord may
(but shall not be obligated to), from time to time, use, apply or retain all or
any part of the Security Deposit for the payment of any Fixed Rent, Additional
Payments, or any other sum in default, or for the payment of any amount which
Landlord may spend or become obligated to spend by reason of any Event of
Default, or any damage, injury, expense, or liability caused to Landlord by
reason of any Event of Default. If any portion of the Security Deposit is so
used, applied, or retained, Tenant shall, within five (5) business days after
written demand therefor, deposit cash with Landlord in an amount sufficient to
restore the Security Deposit to its original amount.

5.3 Non-Waiver of Remedies. The use, application or retention of the Security
Deposit or any portion thereof by Landlord, shall be without prejudice to any
other right or remedy available to Landlord and shall not prevent the exercising
of any other right or remedy provided for hereunder or at law and shall not
operate as a limitation on any recovery to which Landlord may otherwise be
entitled. In addition, no action of Landlord in enforcing any of its rights or
remedies upon an Event of Default, will be deemed to be a termination of this
Lease so as to entitle Tenant to recover said Security Deposit.

5.4 Return of Security Deposit. In the event that Tenant shall fully and
faithfully comply with all of the provisions of this Lease, the Security
Deposit, or any balance thereof, shall be returned to Tenant within thirty
(30) days of the date upon which Tenant has vacated the Premises. Tenant shall
have no legal power to assign or encumber the Security Deposit, and the return
of the Security Deposit to Tenant shall completely relieve Landlord of liability
with regard thereto.

5.5 Assignment upon Transfer of Premises. If Landlord transfers its interest in
the Premises, Landlord shall assign the Security Deposit to the transferee and,
following such assignment and the delivery to Tenant of an acknowledgement of
the transferee’s responsibility for the Security Deposit, Landlord shall have no
further liability for the return of the Security Deposit.

 

6



--------------------------------------------------------------------------------

ARTICLE 6

OPTION TO RENEW

6.1 So long as Tenant is not in default of this Lease beyond applicable notice
and cure periods, Tenant shall have the right and option, but not the
obligation, to extend the Term of this Lease for two (2) periods of five
(5) years each (an “Extension Term” and collectively the “Extension Terms”),
commencing immediately following the expiration of the then current Term. Tenant
may exercise its right to extend the term of this Lease for the Extension Terms
by delivering written notice (each, an “Extension Notice”) thereof to Landlord
no less than six (6) months and no more than twelve (12) months before the
expiration of the then current Term of this Lease. Tenant’s lease of the
Premises during the Extension Terms shall be on all of the same terms and
conditions of this Lease, except that the Fixed Rent and Expansion Premises Rent
shall be adjusted in accordance with Section 4.2 hereof.

6.2 In the event that Tenant does not exercise its right to renew the Term of
this Lease as provided in this Article, then Landlord shall have the right
during the remainder of the Initial Term or any respective Extension Term,
whichever the case may be, to advertise the availability of the Premises for
reletting, to erect upon the Premises signs indicating such availability, and to
enter upon and show the Premises to prospective tenants at reasonable times and
after twenty-four (24) hours’ notice to Tenant of such showing.

ARTICLE 7

TAXES AND INSURANCE PREMIUMS

7.1 Additional Tenant Charges. Tenant covenants and agrees to pay to Landlord,
as an Additional Payment, without offset or deduction, the sums computed in
accordance with this Article 7 (collectively referred to as the “Taxes and
Insurance Charges”).

7.2 Article 7 Definitions. The following definitions shall apply to this Article
7:

(a) The term “Tenant’s Proportionate Share” shall have the definition set forth
in Section 1.4 herein.

(b) The term “Taxes” shall mean all taxes, assessments, penalties, charges,
rates, or liens of any nature whatsoever, whether ad valorem or otherwise, that
may, for the period following the Effective Date, be levied, assessed, charged,
imposed, or claimed on or against the Entire Property or any part thereof.
Notwithstanding anything to the contrary set forth herein, Taxes shall not
include any income, franchise, capital levy, transfer, capital stock, gift,
estate or inheritance tax.

(c) The term “Insurance” shall include the insurance premium on policies that
Landlord is obligated to carry on the Entire Premises under this Lease other
than the builder’s risk insurance required to be maintained by Landlord pursuant
to the last sentence of Section 13.3 hereof.

7.3 Payment by Tenant. Tenant shall pay to Landlord, as an Additional Payment,
on each Rent Payment Date, such amount as Landlord shall estimate or determine
to be equal to one-twelfth

 

7



--------------------------------------------------------------------------------

(1/12) of Tenant’s Proportionate Share of the Taxes and Insurance Charges for
the then current calendar and/or fiscal year as the case may be. Upon final
determination of the Taxes and Insurance Charges for such year, Landlord shall
compute Tenant’s Proportionate Share thereof, and a summary and copy of the
applicable bill(s) shall be furnished to Tenant reflecting the actual amount of
the Taxes and Insurance Charges for such year. The notice so furnished to Tenant
shall also include a computation of the estimated sums to become due from Tenant
each month for the ensuing year under this Paragraph and the monthly payments to
be made under this Article 7 shall be adjusted accordingly for such ensuing
year.

(a) In the event the estimated Additional Payments of Taxes and Insurance
Charges (the “Estimated Aggregate Payments”) paid by Tenant during the preceding
period shall be in excess of Tenant’s Proportionate Share, the excess shall be
credited against the next ensuing payments due from Tenant under this Article 7.

(b) In the event the Estimated Aggregate Payments paid by Tenant during the
preceding period shall be less than Tenant’s Proportionate Share, then Tenant
shall pay the remaining balance to Landlord within thirty (30) days after such
notice is furnished.

7.4 Pro-Rata Payment. A pro-rata installment of Tenant’s Proportionate Share of
such Taxes and Insurance Charges shall be due for the last year of the Term if
the Term for any reason terminates on a day other than the 31st day of December
or the end of an applicable fiscal year. The obligation of Tenant with respect
to this Article 7 shall survive the expiration of the Term it being recognized
by the parties hereto that the recovery of Tenant’s Proportionate Share
hereunder is a recovery for the year in which payable hereunder.

7.5 Right to Contest. In the event the Entire Property is appraised,
reappraised, assessed, reassessed or otherwise valued, revalued, classified or
reclassified for tax purposes, Landlord shall notify Tenant in writing of such
circumstance and Tenant shall be entitled to participate with Landlord, at
Tenant’s option and expense, in, or to initiate, any contest, appeal or other
legal or administrative process or procedure available to challenge or question
the propriety of such action. If a reduction in Taxes is obtained for any year
of the Term during which Tenant paid Tenant’s Proportionate Share of any Taxes,
then Taxes for that year will be retroactively adjusted and Landlord shall
provide Tenant with a credit, if any, based on the adjustment or, if this Lease
has expired or otherwise terminated, pay such credit to Tenant within thirty
(30) days after its receipt of the tax refund. The obligations set forth in this
Section 7.5 shall survive the expiration or earlier termination of the Lease.

7.6 Continuing Obligation. Any delay or failure of Landlord in computing or
billing shall not prejudice the right of Landlord to thereafter render bills (or
correct bills previously submitted) for such period of any subsequent period,
nor constitute a waiver of, nor in any way impair the continuing obligation of
Tenant to pay Tenant’s Proportionate Share of such Taxes and Insurance Charges.
Photo static copies of bills for Taxes and Insurance submitted by Landlord to
Tenant shall be conclusive of the actual amount thereof. Landlord shall promptly
supply a copy of the receipted bill to Tenant.

ARTICLE 8

COMMON AREA MAINTENANCE COST

8.1 Common Area. Landlord grants to Tenant a non-exclusive license to use all
areas and systems within the Entire Property that are available for the common
use of Landlord, Tenant, other tenants, and their respective successors,
assignees, employees, agents, customers, invitees and licensees (and that are
not leased or held for the exclusive use of Tenant or other tenants or
licensees), including, but not limited to the chiller building, boiler room,
compressor, utility entrances, fire protection system, fire pond and pump, and
any other areas, as they are or may be from time to time constituted and
designated by Landlord (all such areas being collectively referred to as the
“Common Area”).

 

8



--------------------------------------------------------------------------------

8.2 Common Area Maintenance Costs. Tenant shall pay to Landlord (the “Common
Area Maintenance Charge”) on each Rent Payment Date, as an Additional Payment,
Landlord’s estimate of Tenant’s Proportionate Share of the following costs,
charges, and expenses for such products or services (collectively the “Common
Area Maintenance Costs”); provided, however, that Tenant’s Proportionate Share
of Common Area Maintenance Costs attributable to the chiller building will be
limited to the estimated percentage use of chilled water by Tenant for that Rent
Payment Date, all or part of which may, at the discretion of Landlord, be
provided by an independent contractor or contractors:

(a) The total costs and expenses incurred in operating, maintaining, repairing
and replacing the Common Area including without limitation the costs and
expenses of painting; decorating; paving; lighting; electrical power; sanitary
control; removal and/or relocation of snow and ice; removal and other treatment
of trash, garbage and other refuse; cleaning of the Entire Property; gardening,
maintenance and operation of underground sprinklers and landscaping; outdoor
lighting; and fire protection.

(b) The total costs and expenses incurred in water and sewer charges; insurance
carried by Landlord as required hereunder; installing and renting of signs;
maintenance, repair and replacement of utility systems serving the Common Area,
including water, sanitary sewer and storm water lines, electric and other
utility lines and pipes; security costs; the cost of operating machinery and
equipment owned in and used in the operation, policing, maintenance and repair
of the Common Area or the rental charges for such machinery and equipment.

(c) The total costs and expenses incurred in management fees and costs;
reasonable holiday decorations; the cost of personnel (including applicable
payroll taxes, workmen’s compensation insurance, and disability insurance) to
implement all of the foregoing, including the policing of the Common Area;
refurbishing the Common Area; necessary alterations, repairs and/or replacements
to the heating, ventilation, air conditioning, electrical, mechanical, vertical
transportation, and life safety systems, including the pipes, wiring, cabling,
ducts and conduits forming an integral part of such systems, to the extent that
such systems serve portions of the Entire Property in addition to or other than
the Premises; fire and sprinkler systems; and a charge for administrative costs
not to exceed ten percent (10%) of all of such costs.

8.3 Excluded Costs. Notwithstanding anything to the contrary set forth herein,
Common Area Maintenance Costs shall exclude the following:

(a) Expenses incurred specifically for other tenants.

(b) Any expenses during the year for both new and used structures and equipment
chargeable to asset accounts for which depreciation or amortization accounts are
ordinarily maintained (“Capital Expenditures”).

(c) Costs which are reimbursable by other Tenants or insurance proceeds.

(d) Leasing commission and attorneys’ fees involving disputes with other
tenants.

(e) The cost of altering, maintaining, repairing or replacing the structural
elements of the Original Building and the Improvements, including the roof,
foundation or exterior walls, and any other costs of any other capital
improvements under generally accepted accounting principles.

 

9



--------------------------------------------------------------------------------

(f) Principal payments of mortgage and other non-operating debts of Landlord.

(g) The cost of repairs or other work to the extent Landlord is reimbursed by
insurance or condemnation proceeds.

(h) Costs in connection with leasing space in the Original Building and/or the
Improvements, including brokerage commissions, lease concessions, rental
abatements and construction allowances granted to specific tenants other than
Tenant.

(i) Costs incurred in connection with the sale, financing or refinancing of the
Entire Property or any portion thereof.

(j) Fines, interest and penalties incurred due to the late payment of Taxes.

(k) Repairs of any item to the extent reimbursement for the costs thereof is
recovered under any applicable guaranty or warranty.

(l) Organizational expenses associated with the creation and operation of the
entity which constitutes Landlord.

(m) Any penalties or damages that Landlord pays, unless caused in whole or in
part by Tenant.

(n) The costs of alterations, maintenance, repairs and improvements benefitting
solely the premises leased to other tenants of Landlord.

(o) The costs of alterations, maintenance, repairs or replacements that are
result of the negligence or willful misconduct of Landlord or Landlord’s
contractors.

8.4 Payment. Tenant’s Proportionate Share of the estimated Common Area
Maintenance Costs shall be due and payable on each Rent Payment Date. Any delay
or failure of Landlord (not exceeding thirty (30) days) in computing or billing
shall not prejudice the right of Landlord to thereafter render bills (or correct
bills previously submitted) for such period or any subsequent period, nor
constitute a waiver of, nor in any way impair the continuing obligation of
Tenant to pay Tenant’s Proportionate Share of the Common Area Maintenance Cost.

8.5 Landlord’s Statement. Landlord shall deliver to Tenant within one hundred
twenty (120) days after the end of each calendar year during the Term a written
statement (the “Statement”) setting out in reasonable detail Tenant’s
Proportionate Share of the Common Area Maintenance Costs for such year certified
to be correct by Landlord. If the aggregate of the monthly installments actually
paid by Tenant to Landlord on account of the estimated Tenant’s Proportionate
Share of the Common Area Maintenance Costs during any calendar year (the “Actual
Payments”) differs from the amount of Tenant’s Proportionate Share of the Common
Area Maintenance Costs payable according to the Statement (the “Obligated
Payments”), Tenant shall:

(a) If the Obligated Payments shall exceed the Actual Payments, pay to Landlord,
within thirty (30) days after the date of delivery of the Statement, an amount
equal to such excess; or

 

10



--------------------------------------------------------------------------------

(b) If the Actual Payments shall exceed the Obligated Payments, be granted a
credit against the next installment of Tenant’s Proportionate share of the
Common Area Maintenance Charges in an amount equal to such overpayment.

8.6 Inspection; Audit Rights. Tenant shall have the right to examine Landlord’s
books and records with respect to the items in each Statement during normal
business hours at any time within sixty (60) days following Tenant’s receipt of
such Statement. In conducting such examination, Tenant must utilize either its
own full time salaried employees or an independent certified public accountant
(“CPA”), which CPA shall be paid by Tenant on an hourly fee for services
rendered basis, and not on a contingency fee basis, and which CPA shall be
subject to Landlord’s reasonable prior approval. Unless Tenant takes written
exception to any item on the subject Statement within sixty (60) days following
Tenant’s receipt of such Statement, such Statement shall be considered as final
and accepted by Tenant. If Tenant timely provides such written exception to
Landlord, but Landlord and Tenant disagree on the accuracy of Tenant’s
Proportionate share of the Common Area Maintenance Charges as set forth in the
Statement, Tenant shall nevertheless make payment in accordance with the
Statement, but the disagreement shall immediately be referred by Landlord for
prompt decision to a mutually acceptable public accountant or other professional
consultant who shall be deemed to be acting as an expert and not as an
arbitrator, and a determination signed by the selected expert shall be final and
binding on both Landlord and Tenant. Any adjustment required to be made by
reason of any such decision shall be made within fifteen (15) days thereof and
payment shall be made or credit allowed in the manner set forth in Section 8.5
hereof. If the adjustment is greater than ten percent (10%) and the amount of
the adjustment is to be paid to Tenant, Landlord will pay the cost of the
expert; otherwise Tenant will pay the cost of the expert.

8.7 Landlord’s Services. Landlord agrees to provide to Tenant and the Premises,
throughout the Term, compressed air, chilled water not to exceed forty-nine
percent (49%) of the capacity of the chiller building as of the Effective Date
and boilers for Tenant’s use of the Premises and access to and use of the fire
protection, fire alarm and electrical distribution systems servicing the
Premises, whether all or any part of such systems are located on parts of the
Entire Property other than the Premises, and whether shared with other parts of
the Entire Property.

ARTICLE 9

REPAIR AND MAINTENANCE

9.1 Tenant Repair and Maintenance. Tenant shall, at all times, maintain the
Premises in a clean and safe condition and free from any dangerous condition,
nuisance, or waste. Tenant shall be obligated to repair, replace and maintain in
good working order, condition and repair, ordinary wear and tear excepted, the
interior and exterior portions of the Premises and the following items, but only
to the extent that such items solely serve the Premises: the heating and air
conditioning, electrical, mechanical, vertical transportation, and life safety
systems, including pipes, wiring, cabling, ducts and conduits forming an
integral part of such systems.

9.2 Landlord Repair and Maintenance. Landlord shall be obligated (“Landlord’s
Maintenance Obligation”) to repair, replace and/or maintain, in good working
order, condition and repair, ordinary wear and tear excepted, (i) the Common
Areas, and (ii) the structural components of the Original Building and
Improvements, including, without limitation, the roof and roof membrane, the
foundation and floor slab, and the load bearing exterior walls (collectively,
the “Structural Elements”). In no event shall Landlord be obligated to repair or
replace any portion of the Premises pursuant to this Section 9.2 if the need for
such repair or replacement is the result of the negligence or willful misconduct
of Tenant or its employees, agents, contractors, licensees or invitees.

 

11



--------------------------------------------------------------------------------

9.3 Notice; Maintenance and Repair Obligations. In the event that either party
becomes aware of the need for any alteration, repair or replacement included in
the other party’s maintenance obligations, it shall give written notice thereof,
specifying in reasonable detail the need for alterations, repairs and/or
replacements. Each party covenants and agrees to make and diligently pursue to
completion all such alterations, repairs and replacements following such written
notice. If either party fails to diligently pursue necessary alterations,
repairs and/or replacements, the non-defaulting party shall be permitted to make
necessary alterations, repairs and replacements and bill the defaulting party
for the costs of the same. In the event of an emergency, the non-defaulting
party shall attempt to provide the defaulting party with prompt notice, but
shall be permitted to make necessary alterations or repairs and bill the
defaulting party for the costs of the same, together with interest thereon at a
rate of interest equal to one percent (1%) plus the New York prime rate or base
rate (whichever is higher), as such rate is quoted in The Wall Street Journal.

ARTICLE 10

PURPOSE AND MANNER OF USE

10.1 Permitted Use. Tenant shall use and operate the Premises for the purpose of
an office, warehouse and manufacturing facility for the production of engineered
materials and components for building product markets (the “Permitted Use”) and
in full compliance with all Applicable Laws and including, without limitation,
obtaining and maintaining at Tenant’s cost, any and all licenses, permits and
approvals necessary for the operation of Tenant’s business at the Premises.
Tenant shall not use, or permit the use of, the Premises for any other use or
purpose whatsoever, without the written consent of Landlord, which consent shall
not be unreasonably withheld.

10.2 Tenant Access. Tenant shall have access to the Premises and the Common
Areas twenty-four (24) hours a day, three hundred sixty five (365) days a year.

ARTICLE 11

UTILITIES

11.1 Utility Service. Landlord agrees to permit the Premises to be separately
metered, at the sole expense of Tenant, for all Utilities (as hereinafter
defined). Tenant shall pay directly to the applicable service provider when due
all costs, charges and deposits related to the costs of metering and Tenant’s
consumption of water, gas, electricity, fuel, light, heat, power, telephone,
sewage services or any other utilities or services (collectively, “Utilities”)
servicing the Premises. If, for any period, any Utility services are not
separately metered, Tenant shall pay Landlord for Tenant’s actual use and
consumption of such Utility services at the Premises within thirty (30) days of
Tenant’s receipt of Landlord’s invoice for same. Subject to the provisions of
Article 25 hereof, Landlord shall have no liability to Tenant or any other party
for any inadequacy, cessation, or interruption of any Utilities. Tenant
covenants and agrees not to install or utilize any equipment which may or will
exceed or overload the capacity of any Utilities furnished or servicing the
Premises or the Entire Property.

11.2 Landlord Payment. If Tenant shall fail to promptly pay any Utility or
communication charge for service, Landlord may, but shall not be obligated to,
pay such charge and the sums so paid and any expenses incurred by Landlord in
connection therewith shall be deemed to be an Additional Payment immediately due
and payable by Tenant.

11.3 Tenant Failure to Pay; Landlord Rights. In the event that Tenant shall fail
to promptly pay any Utility service charge for which Landlord has billed Tenant
or fails to pay within ten (10) days

 

12



--------------------------------------------------------------------------------

after the due date thereof any Fixed Rent or Additional Payment, Landlord shall
have the right, in addition to any other remedies available to Landlord by the
terms of this Lease or at law, to cut off and disconnect any and all Utilities
billed by Landlord during the period for which such rent or Utility bills remain
unpaid. Landlord shall not be liable for damages nor shall the rent, including
Fixed Rent and Additional Payment, hereinabove stipulated be abated on account
of any failure of Utility service when such failure is not due to the negligence
of Landlord.

ARTICLE 12

ACCESS TO PREMISES

12.1 Landlord Access. During normal business hours, and upon not less than
twenty-four (24) hours’ advance notice to Tenant, Landlord shall have the right
to access the Premises for the purpose of examining the Premises or making any
alterations, repairs or improvements thereto which Landlord may deem necessary
for their safety or preservation, or for the purpose of examining or making any
alterations, repairs or improvements to items passing over, under, along or
through the Premises. Notwithstanding the foregoing, Landlord shall have the
right to enter the Premises in an emergency at any time. No action taken by
Landlord in or upon the Premises in connection with the foregoing shall
constitute an eviction of Tenant in whole or in part, and the rent reserved by
this Lease shall not abate while any such repairs, alterations or improvements
are being made, notwithstanding any loss or interruption of the business of
Tenant; provided, however, that Landlord and Landlord’s agents and contractors
shall, at all times, use reasonable efforts to minimize any interference with or
disturbance of Tenant’s use of the Premises. Subject to Tenant’s option to
extend the Term hereof, during the last six (6) months of the Term, Landlord and
Landlord’s agents and invitees may enter the Premises at any reasonable time
after twenty-four (24) hours’ notice to Tenant for the purpose of exhibiting the
Premises to prospective tenants.

12.2 Limitations. Tenant acknowledges that the Premises are subject to the Soil
Management Plan Documents and Tenant agrees that it shall not interfere with any
party’s access to or compliance obligations as set forth in, performed in
compliance with, or in furtherance of the Soil Management Plan Documents. Tenant
further acknowledges that the Premises may be subject to additional
environmental covenants, restrictions and/or requirements as may be determined
by Federal, State and/or local governmental agencies.

ARTICLE 13

INSURANCE

13.1 Tenant Insurance Requirements. Tenant shall at all times maintain, at its
sole cost and expense, insurance on the Premises of the following character:

(a) Tenant, at its own cost and expense agrees to secure (i) commercial general
liability insurance with no less than One Million Dollars ($1,000,000.00)
combined single limit for bodily injury and property damage per occurrence, Five
Million Dollars ($5,000,000.00) policy aggregate and One Million Dollars
($1,000,000.00) per location limit including personal injury, broad form
contractual liability, and products liability; (ii) umbrella liability insurance
with limits no less than Two Million Dollars ($2,000,000.00) over the commercial
general liability policy and Two million Dollars ($2,000,000.00) in the
aggregate; and (iii) all-risk property insurance in an amount adequate to cover
the full replacement value of all fixtures, equipment and other items of
personal property of Tenant located within the Premises.

 

13



--------------------------------------------------------------------------------

(b) The policies shall be written by responsible insurance companies authorized
to do business in the State of Ohio.

(c) Workmen’s compensation insurance covering all persons employed in connection
with any work done on or about the Premises with respect to which claims for
death or bodily injury could be asserted against Landlord, Tenant or the
Premises, or in lieu of such Workmen’s Compensation insurance, a program of
self-insurance complying with the rules, regulations and requirements of the
Ohio Industrial Commission. Such insurance shall be written by companies of
recognized financial standing, which are authorized to conduct insurance
business in the State of Ohio.

13.2 Insurance Certificates; Tenant Failure to Provide. Tenant shall deliver to
Landlord promptly after the execution and delivery of this Lease, certificates
of insurance reasonably satisfactory to Landlord, evidencing the insurance which
is required to be maintained by Tenant hereunder, and Tenant shall, within
thirty (30) days after the expiration of any such insurance, deliver additional
certificates of insurance evidencing the renewal of such insurance. Should
Tenant fail to effect, maintain or renew any insurance provided for in this
Article, or to pay the premiums therefor, or to deliver to Landlord any of such
certificates, then and in any said events Landlord, at Landlord’s option, but
without obligation so to do, may upon thirty (30) days’ notice to Tenant,
procure such insurance, and any sums expended by Landlord to procure such
insurance shall be deemed to be an Additional Payment immediately due and
payable by Tenant.

13.3 Landlord Insurance Requirements. Landlord shall maintain (a) “all-risk”
property insurance covering the Entire Property (at its full replacement cost),
but excluding Tenant’s trade fixtures and personal property, and (b) commercial
general public liability insurance covering Landlord for claims arising out of
liability for bodily injury, death, personal injury, advertising injury and
property damage occurring in and about the Entire Property and otherwise
resulting from any acts and operations of Landlord, its agents and employees, in
the amount of not less than One Million Dollars ($1,000,000.00) per occurrence
and Five Million Dollars ($5,000,000.00) annual general aggregate, and (c) rent
loss insurance, with limits that are required by any lender(s) of Landlord,
including Lender, or as are otherwise reasonably determined by Landlord.
Landlord shall deliver to Tenant promptly after the execution and delivery of
this Lease, certificates of insurance reasonably satisfactory to Tenant,
evidencing the insurance which is required to be maintained by Landlord
hereunder, and Landlord shall, within thirty (30) days after the expiration of
any such insurance, deliver additional certificates of insurance evidencing the
renewal of such insurance. In addition, throughout the construction of the
Improvements, Landlord will provide builder’s risk insurance relating to the
construction of the Improvements in accordance with, and as specified in, the
Work Letter.

ARTICLE 14

WAIVER OF SUBROGATION

14.1 Subrogation Waiver. To the extent permitted by law, and without affecting
the coverage provided by insurance required to be maintained hereunder, Landlord
and Tenant each waive any right to recover against the other for (i) damages to
property, (ii) damages to all or any portion of either or both of the Premises
and the Entire Property, or (iii) claims arising by reason of the foregoing, to
the extent such damages and claims are insured against or required to be insured
against by Landlord or Tenant under this Lease. This provision is intended to
waive, fully and for the benefit of each party, any rights and/or claims which
might give rise to a right of subrogation by any insurance carrier. The coverage
obtained by each party pursuant to this Lease shall include, without limitation,
a waiver of subrogation by the carrier which conforms to the provisions of this
Section.

 

14



--------------------------------------------------------------------------------

ARTICLE 15

CASUALTY

15.1 Tenant Notification. Tenant shall promptly notify Landlord in writing of
any damage to or destruction of the Premises from any cause whatsoever.

15.2 Repair by Landlord. If the Premises shall be damaged or injured by any
cause covered by Landlord’s insurance, Landlord shall either (i) to the extent
sufficient insurance proceeds have been received by Landlord, effect the repair
thereof as promptly as reasonably possible, delays beyond Landlord’s control
excepted, and this Lease shall remain in full force and effect, or (ii) notify
Tenant that Landlord elects to terminate this Lease no later than one hundred
eighty (180) days after the date of damage or injury to the Premises. Under no
circumstances shall Landlord be required to replace or repair Tenant’s stock in
trade, fixtures, furniture, furnishings, equipment, leasehold improvements or
other such items. In addition to the foregoing, each party shall have such
rights and remedies as are contained in the Work Letter with respect to any
casualty, injury, or damage to the Improvements which occurs during construction
thereof.

15.3 Rent Adjustment. If during the period following any damage to or
destruction of the Premises, Tenant shall be deprived of the occupancy of any
portion of the Premises, the Fixed Rent and any Additional Payments payable
hereunder shall be proportionately adjusted corresponding to the time during
which and to the portion of the Premises of which Tenant shall be deprived.

15.4 Termination by Casualty. In the event of any termination of this Lease
pursuant to the provisions of this Article 15, Landlord and Tenant shall
thereupon be released from any further liability hereunder, except that each
party hereunder shall remain liable for all obligations and liabilities of such
party (i) under this Lease, which have arisen on or prior to such date of
termination, including, but not by way of limitation, Tenant’s liability for the
payment of the Fixed Rent and Additional Payments.

ARTICLE 16

CONDEMNATION

16.1 Condemnation. If the whole of the Premises, or any part of the improvements
located thereon as to render the balance completely unusable by Tenant, shall be
taken under power of eminent domain, this Lease shall automatically terminate as
of the date of such condemnation, together with any and all rights and
obligations of Landlord and Tenant existing or arising in or to the same or any
part thereof. In the event of a partial taking which does not result in a
termination of this Lease, the Fixed Rent and Additional Payments shall be
apportioned according to the part of the Premises remaining useable by Tenant.
Landlord may, without any obligation or liability to Tenant other than
reasonable notice, stipulate with any condemning authority for a judgment of
condemnation with the necessity of a formal suit or judgment of condemnation,
and the date of the taking shall be deemed the date the agreed to under the
terms of said agreement or stipulation.

16.2 Condemnation Rights. In the event the Premises or any of the improvements
located thereon, whether in whole or in part, shall be taken or condemned either
permanently or temporarily for any public or quasi-public use or purpose as set
forth above, whether this Lease is terminated thereby or otherwise continues to
be in force and effect, the entire compensation award thereof, including, but
not limited to, all damages as compensation for diminution in value of the
leasehold, reversion and fee, will belong to Landlord, without any deduction
therefrom for any present or future estate of Tenant, and Tenant hereby assigns
to Landlord all its right, title, and interest to any such award to Landlord.

 

15



--------------------------------------------------------------------------------

However, Tenant shall have the right to recover from the condemning authority,
but not the Landlord, any such compensation as may be separately awarded to
Tenant on account of interruption of Tenant’s business, for moving and
relocation expenses.

16.3 Lease Terminated. In the event of any termination of this Lease pursuant to
the provisions of this Article 16, Landlord and Tenant shall thereupon be
released from any further liability hereunder, except that each party hereunder
shall remain liable for all obligations and liabilities of such party under this
Lease, which have arisen on or prior to such date of termination, including, but
not by way of limitation, Tenant’s liability for the payment of the Fixed Rent
and Additional Payments.

ARTICLE 17

ALTERATIONS AND IMPROVEMENTS

17.1 Landlord Consent Required. Tenant shall make no alterations or improvements
in or to the Premises without the prior written consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed. Tenant shall
not be deemed to be the agent of Landlord with respect to any contracts entered
into or work done regardless of such consent. Tenant shall indemnify Landlord
against any and all mechanics’ liens or other liens or claims in connection with
the construction of any permitted alterations or improvements by Tenant and
shall pay when due all costs, expenses and charges therefor.

17.2 Landlord Property. All alterations or improvements (whether or not made or
installed with the prior written consent of Landlord) shall be and remain part
of the Premises and the property of Landlord and subject to this Lease; but
personal property and removable trade fixtures of tenant shall not be deemed to
become a part of the Premises and the property of Landlord unless so affixed to
the Premises that their removal will substantially damage the Premises.

17.3 Tenant’s Property. All personal property and fixtures placed in or about
the Premises shall be at Tenant’s own risk. Tenant shall be responsible for and
shall pay when due and payable all municipal, county, state or other taxes
assessed during this Lease against any improvements or alterations made by
Tenant to the Premises or against any personal property or fixtures placed by
Tenant in, upon or about the Premises.

17.4 Removal of Property. Provided Tenant shall have fully performed all of
Tenant’s obligations under this Lease, Tenant may, at the expiration or other
termination of this Lease, remove all of its personal property and trade
fixtures permitted to be removed, but any and all damage to the Premises
resulting from or caused by such removal shall be promptly repaired by Tenant at
Tenant’s expense. If at the expiration or other termination of this Lease,
Tenant fails to remove any personal property, trade fixtures or other property
herein permitted to be removed, such property and fixtures shall be deemed
abandoned by Tenant and shall become the property of Landlord, and Landlord may
thereafter cause such property to be removed from the Premises and disposed of,
with the costs of any such removal being borne by Tenant.

ARTICLE 18

SIGNS

18.1 Tenant Signage. Tenant shall not place any signs, lettering, awnings or
advertising material of any kind on the exterior walls of the Premises without
the prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed. Tenant, at Tenant’s sole cost,

 

16



--------------------------------------------------------------------------------

shall (i) obtain required governmental permits for, and maintain in good
condition and repair at all times, any such sign, lettering, awning or
advertising matter, and (ii) remove any such item at the expiration or
termination of the term hereof and repair any damage to the Premises resulting
therefrom. Notwithstanding the foregoing, Landlord hereby consents to the size
and location of any signage currently located on the Premises.

ARTICLE 19

ASSIGNMENT AND SUBLEASING

19.1 Assignment/Sublease by Tenant. If Tenant intends to assign its interest in
this Lease or to sublet all or a substantial part of the Premises, Tenant shall
give Landlord thirty (30) days’ notice prior to the intended assigning or
subletting, specifying therein the date of such intended assigning or subletting
and the name of the intended assignee or subtenant. No assignment or sublease
shall be effective unless (i) Landlord consents in writing to such assignment or
sublease, which consent shall not be unreasonably withheld, conditioned or
delayed; (ii) such assignee or subtenant shall not change the use of the
Premises from the Permitted Use and shall be bound by all of the terms and
provisions of this Lease, and (iii) Tenant shall not be released from any of its
obligations hereunder.

19.2 Assignment/Sublease to Affiliate. Notwithstanding the foregoing, Landlord’s
consent shall not be required for any assignment or sublease to an Affiliate so
long as the Tenant and such Affiliate consents in writing to the requirements
contained in Subsections (ii) and (iii) of Section 19.1 above. As used herein,
the term “Affiliate” shall mean (a) the company that wholly owns Tenant, (b) any
company that is wholly owned by the company that wholly owns Tenant, and (c) any
entity into which Tenant may merge or consolidate or which acquires all or
substantially all of the stock or assets of Tenant.

19.3 Assignment/Sublease without Compliance Void. In the absence of compliance
with this provision, no attempted assigning or subletting or other transfer
shall be of any force or effect whatsoever.

ARTICLE 20

SUBORDINATION

20.1 Subordination of Lease. Subject to the provisions of this Section 20 and
the provisions of the SNDA, Tenant hereby subordinates its interest in the
Premises to the interests of Lender. Upon the execution of any mortgage
resulting from any method of financing or refinancing which may become necessary
or desirable to Landlord from time to time, and the execution by Landlord and
the holder of such mortgage of an instrument in substantially in the form of the
SNDA (the “Substitute SNDA”), Tenant shall execute a Substitute SNDA.

ARTICLE 21

DEFAULT

21.1 Events of Default. Any one of the following occurrences or acts (each an
“Event of Default”) shall constitute an default by Tenant under this Lease.

(a) Tenant, at any time during the continuance of this Lease (and regardless of
the pendency of any bankruptcy, reorganization, receivership, insolvency or
other proceedings, in law, in equity or before an administrative tribunal, which
have or might have the effect of preventing Tenant from complying with the terms
of this Lease):

 

17



--------------------------------------------------------------------------------

(i) Fails to make any payment of Fixed Rent and such failure shall continue for
five (5) business days after any such payment has become due;

(ii) Fails to make any payment of Additional Payments or other sum herein
required to be paid by Tenant and such failure shall continue for five
(5) business days after any such payment has become due, or Tenant fails to
observe or perform any other provision of this Lease, or of the Work Letter,
within five (5) business days after Landlord shall have delivered to Tenant
notice of such failure;

(iii) Receives two (2) or more notices within any twelve (12) month period of an
Event of Default for failure to make timely payment of Fixed Rent under this
Lease (irrespective of whether or not the defaults have been cured and
irrespective of whether the notices pertained to the same or different
defaults); or

(iv) Receives two (2) or more notices within any twelve (12) month period of any
other Event of Default under this Lease (irrespective of whether or not the
defaults have been cured and irrespective of whether the notices pertained to
the same or different defaults).

(b) Tenant files a petition in bankruptcy or for reorganization or for an
arrangement pursuant to any present or future federal or state bankruptcy law or
under any similar federal or state law, or is adjudicated a bankrupt or
insolvent or makes an assignment for the benefit of its creditors or admits in
writing its inability to pay its debts generally as they become due, or a
petition or answer proposing the adjudication of Tenant as a bankrupt or its
reorganization under any present or future federal or state bankruptcy law or
any similar federal or state law is filed in any court.

(c) A receiver, trustee or liquidator of Tenant or of all or substantially all
of the assets of Tenant or of the Premises is appointed in any proceeding
brought by Tenant, or any such receiver, trustee or liquidator is appointed in
any proceeding brought against Tenant, or Tenant consents to or acquiesces in
such appointment.

(d) Tenant’s interest in the Premises by virtue of this Lease or any of Tenant’s
assets is seized under a levy of execution or attachment.

(e) It is disclosed that Tenant made material misrepresentations to Landlord in
connection with its entering into this Lease or the Work Letter.

21.2 Landlord’s Rights upon Default.

(a) This Lease and the term and estate hereby granted are subject to the
limitation that whenever an uncured Event of Default shall have occurred,
Landlord may, at Landlord’s election and without notice or resort to legal
process, with or without declaring this Lease ended, re-enter and take
possession of the Premises immediately and remove all persons and their property
therefrom and store such property in a public warehouse or elsewhere at the cost
of and for the account of Tenant, and do such further acts as may be necessary
and advisable to recover immediate possession of the Premises, without being
deemed guilty in any manner of trespass and without releasing Tenant from its
obligation to pay the Fixed Rent and Additional Payments

 

18



--------------------------------------------------------------------------------

reserved hereunder, and Tenant shall indemnify Landlord against and shall
reimburse Landlord for, all loss of rent and other damages and expenses which
Landlord may incur by reason of Tenant’s default, including but not limited to
brokerage commissions, advertising expenses, and reasonable legal expenses.

(b) Landlord may also re-enter as herein provided, or take possession pursuant
to law, and may, from time to time, without terminating this Lease, make such
alterations and repairs as may be necessary in order to relet the Premises, and
Landlord may relet the Premises or any part thereof for such term or terms
(which may be for a term extending beyond the term of this Lease) and at such
rental or rentals and upon such other terms, covenants and conditions as
Landlord in Landlord’s sole discretion may deem advisable without in any manner
releasing Tenant from the obligations of this Lease or entitling Tenant to any
setoff whatsoever against any monies due Landlord from Tenant for any reason.

(c) Notwithstanding any such reletting without termination, Landlord may at any
time elect to terminate this Lease for such previous uncured Event of Default.

(d) Any steps taken by Landlord pursuant to the foregoing shall be without
prejudice to, and shall not be exclusive of, any other remedies or damage, which
may be available to Landlord.

21.3 Tenant Waiver. Tenant hereby waives and surrenders for itself and all those
claiming under it, including creditors of all kinds, (i) any right and privilege
which it or any of them may have under any present or future constitution,
statute or rule of law to redeem the Premises or to have a continuance of this
Lease after its termination by order or judgment of any court, by any legal
process or writ or under the terms of this Lease, and (ii) the benefits of any
present or future constitution, statute or rule of law which exempts property
from liability for debt or for distress of rent.

21.4 Costs upon Default by Tenant. In the event Tenant shall be in default
(beyond any applicable notice and cure periods) in the performance of any of its
obligations under this Lease, and an action shall be brought for the enforcement
thereof in which it shall be determined that Tenant was in default, Tenant shall
pay to Landlord all the expenses incurred in connection therewith including
reasonable attorneys’ fees.

21.5 Landlord Default. It is mutually agreed that if Landlord shall be in
default in performing any of the terms and provisions of this Lease, and fails
to cure such default within thirty (30) days after the date of receipt of a
written notice of default from Tenant; then, and in any of said events, Tenant,
at Tenant’s option, shall have the right to exercise such rights and remedies as
are available under the law or in equity to cure and/or remedy Landlord’s
default or otherwise compensate Tenant therefor, including, without limitation,
all rights and remedies expressly set forth in this Lease. If Tenant provides
Landlord with a second (2nd) notice of default and notice of its intent to
terminate this Lease and (i) such default remains unremedied for an additional
cure period of thirty (30) days, or (ii) in the case of a default that cannot be
remedied within such additional thirty (30) day period, if Landlord has failed
to actively pursue a remedy during such period, Tenant may cancel and terminate
this Lease as of the date set forth in such second notice, and all right, title,
and interest of Tenant hereunder shall terminate in the same manner and with the
same force and effect, except as to Tenant’s and Landlord’s, as the case may be,
liability hereunder for any breaches hereunder or for the performance of any
indemnities or other continuing responsibilities, as of the date fixed in the
notice of cancellation and termination was the end of the Term herein originally
determined.

 

19



--------------------------------------------------------------------------------

21.6 Non-Waiver upon Payment. Tenant’s payment of Fixed Rent with knowledge of
default by the Landlord shall not be construed as a waiver of any such default
by Landlord and shall not be construed as a waiver of any rights or remedies
available to Tenant. Failure by Tenant to enforce any other provisions hereunder
for any length of time shall not be deemed a waiver of Tenant’s rights set forth
in this Lease, but such waiver may only be made by instrument in writing and
signed by the Tenant.

21.7 Additional Rights of Tenant.

(a) Tenant shall have such other rights and remedies as are available under the
law or in equity to cure and/or remedy Landlord’s default or otherwise
compensate Tenant therefor, including, without limitation, (i) the right to cure
such default on Landlord’s behalf and at Landlord’s sole cost and expense, and
to offset Fixed Rent to the extent Landlord does not reimburse Tenant for such
costs within thirty (30) days of written demand for reimbursement, which offset
shall not exceed in any one month fifty percent (50%) of the monthly installment
of Fixed Rent, and (ii) all other rights and remedies set forth in this Lease.

(b) Subject to the terms of the Work Letter during construction of the
Improvements, without limiting any of Tenant’s rights and remedies under this
Lease, at law or in equity and notwithstanding anything in this Lease to the
contrary, if the Premises or any part thereof shall become untenantable for at
least three (3) consecutive days as a result of Landlord’s failure to perform
its duties under this Lease, then all Fixed Rent and Additional Payments shall
commence to abate from and after said untenantability as to such untenantable
portion until such time as the same becomes tenantable again.

ARTICLE 22

PREVAILING PARTY FEES

22.1 Costs; Attorney Fees. If any legal action, arbitration or other proceeding
is commenced to enforce any provision of this Lease, the prevailing party shall
be entitled to an award of its reasonable and actual expenses incurred in such
proceeding, including, without limitation, reasonable attorneys’ fees and
disbursements.

ARTICLE 23

LIENS

23.1 Liens. Tenant shall not, directly or indirectly, create or permit to be
created or to remain and will promptly discharge, at its expense, any mortgage,
lien, encumbrance or charge on, pledge of, or conditional sale or other title
retention agreement with respect to the Premises or any part thereof or Tenant’s
interest therein or the Fixed Rent or Additional Payments payable under this
Lease, other than any mortgage, lien, encumbrance or other charge created by or
resulting from any act of Landlord. Nothing contained in this Lease shall be
construed as constituting the consent or request of Landlord, expressed or
implied, of any contractor, subcontractor, laborer, material man or vendor to or
for the performance of any labor or services or the furnishing of any materials
for any construction, alteration, addition, repair or demolition of or to the
Premises or any part thereof. Notice is hereby given that Landlord will not be
liable for any labor, services or materials furnished or to be furnished to
Tenant, or to anyone holding the Premises or any part thereof through or under
Tenant, and no mechanics’ or other liens for any such labor, services or
materials shall attach to or affect the interest of Landlord in and to the
Premises.

 

20



--------------------------------------------------------------------------------

ARTICLE 24

INDEMNIFICATION

24.1 Indemnification by Tenant. Tenant hereby indemnifies, defends and holds
Landlord harmless from and against any and all claims, losses, costs, damages
(actual, but not consequential or speculative), judgments, causes of action,
administrative proceedings and third party expenses (including, but not limited
to, all reasonable attorneys’ fees and expenses) actually suffered or incurred
by Landlord as the result of any negligent, willful or intentional acts or
omissions of any or all of Tenant, Tenant’s agents and any parties within the
control of either or both of Tenant or Tenant’s agents, including, without
limitation, any breach by Tenant of any of its warranties and representations
under this Lease. In the event that any action or proceeding is brought against
Landlord, and the foregoing indemnity is applicable to such action or
proceeding, then Tenant, upon notice from Landlord, shall resist and defend such
action or proceeding by counsel reasonably satisfactory to Landlord.

24.2 Indemnification by Landlord.

(a) Landlord hereby indemnifies, defends and holds Tenant harmless from and
against any and all claims, losses, costs, damages (actual, but not
consequential or speculative), judgments, causes of action, administrative
proceedings and third party expenses (including, but not limited to, all
reasonable attorneys’ fees and expenses) actually suffered or incurred by Tenant
as the result of any negligent, willful or intentional acts or omissions of any
or all of Landlord, Landlord’s agents and any parties within the control of
either or both of Landlord or Landlord’s agents, including, without limitation,
any breach by Landlord of any of its warranties and representations under this
Lease. In the event that any action or proceeding is brought against Tenant, and
the foregoing indemnity is applicable to such action or proceeding, then
Landlord, upon notice from Tenant, shall resist and defend such action or
proceeding by counsel reasonably satisfactory to Tenant.

(b) Notwithstanding anything to the contrary set forth in this Lease, however,
in all events and under all circumstances, the liability of Landlord to Tenant
shall be limited to the interest of Landlord in the Entire Property, and Tenant
agrees to look solely to Landlord’s interest in the Entire Property for the
recovery of any judgment or award against Landlord, it being intended that
Landlord shall not be personally liable for any judgment or deficiency. The
provisions of this Section 24.2 shall survive the expiration or termination of
this Lease.

ARTICLE 25

INTERRUPTION OF SERVICES

25.1 Interruption of Utilities. Landlord does not covenant that Utilities and
other services to the Premises will be free from interruptions caused by
repairs, improvements, changes of service, alterations, strikes, lockouts, labor
controversies, accidents, inability to obtain fuel, water or supplies or any
other cause beyond the reasonable control of Landlord. No such interruption of
Utilities or other Building services shall be deemed a constructive eviction or
disturbance of Tenant’s use and possession of the Premises or any part thereof,
or otherwise render Landlord liable to Tenant for damages, by abatement of Fixed
Rent or otherwise, or otherwise relieve Tenant from performance of Tenant’s
obligations under this Lease. Tenant hereby waives and releases all claims
against Landlord for damages for interruption or stoppage of Utilities or other
Building services. In the event of any such interruption or stoppage of
Utilities or other services to the Premises, Landlord shall use commercially
reasonable efforts to have such services promptly resumed.

 

21



--------------------------------------------------------------------------------

25.2 Limited Liability of Landlord. Notwithstanding the foregoing, in the event
that any such interruption in Utilities or other services to be provided by
Landlord hereunder is caused by the gross negligence or willful misconduct of
Landlord, and if such interruption causes the Premises to be untenantable, and
as a result thereof and Tenant cannot use the Premises for a period in excess of
five (5) consecutive days, then commencing on the sixth (6th) consecutive day of
such untenantability and non-use, Fixed Rent and Additional Payments payable by
Tenant shall be abated until the earliest to occur of (i) the date such
interruption is remedied, (ii) the date the Premises are again tenantable, or
(iii) the date Tenant resumes use of the Premises.

ARTICLE 26

MISCELLANEOUS

26.1 Attornment. Tenant shall, in the event any proceedings are brought for the
foreclosure of (whether by judicial sale or otherwise), or in the event of the
exercise of the power of sale under, any mortgage made by Landlord covering the
Premises, attorn to the purchaser upon any such foreclosure or sale and
recognize any such purchaser as Landlord under this Lease; provided, however,
that Tenant’s obligation hereunder to attorn to such purchaser will be
conditioned upon Tenant’s receipt of a non-disturbance agreement from such
purchaser assuring Tenant of Tenants continued rights under this Lease, so long
as there exists no default by Tenant beyond applicable notice and cure periods,
and such non-disturbance agreement is otherwise reasonably acceptable to Tenant.

26.2 Estoppel Certificates. Within ten (10) business days of either party’s
request, Landlord or Tenant, as applicable, will execute either an estoppel
certificate or a three-party agreement among Landlord or Tenant, as applicable,
and any third party dealing with Landlord or Tenant certifying to such facts (if
true) and agreeing to such notice provisions and other matters as such third
party may reasonably require in connection with the business dealings of
Landlord or Tenant, as applicable, and such third party. Either party’s failure
to provide such an estoppel certificate within the ten (10) business day period
specified above, and the continuation of such failure for a period of five
(5) business days after the requesting party delivers a second (2nd) written
notice requesting same, shall constitute an Event of Default under this Lease.

26.3 No Accord and Satisfaction. No payment by Tenant or receipt by Landlord of
a lesser amount than the Fixed Rent or Additional Payments herein stipulated
shall be deemed to be other than on account of the earliest rent due, and no
endorsement or statement on any check or any letter accompanying a check for
payment of rent shall be deemed an accord and satisfaction, and Landlord’s right
to recover the balance of such rent or to pursue any other remedy available to
Landlord shall remain.

26.4 No Partnership. Landlord is not in any way, at any time or for any purpose
a partner of Tenant in the conduct of Tenant’s business, or otherwise, or a
joint venturer or member of a joint enterprise with Tenant in regards to
Tenant’s business.

26.5 Tenant Holdover. If Tenant shall remain in possession of the Premises after
the expiration of the Term of this Lease, no action by Landlord, by accepting
Fixed Rent, Additional Payments, or otherwise, shall be construed as recognition
by Landlord of a continuing tenancy, or as creating any additional renewal term
of the same duration as the term of this Lease, or a tenancy from year to year
or month to month. Any such continuing occupancy by Tenant shall be deemed to be
a tenancy from day to day only, governed in all things, except as to the Term,
by the provisions of this Lease with the exception of Fixed Rent. The Fixed Rent
amount during any holdover period shall be an amount equal to the Fixed Rent
paid during the period of time immediately preceding the holdover, multiplied by
One Hundred and Fifty percent (150%).

 

22



--------------------------------------------------------------------------------

26.6 Landlord Waiver. LANDLORD HEREBY WAIVES AND DISCLAIMS ALL STATUTORY AND
CONSTITUTIONAL LANDLORD LIEN RIGHTS IN TENANT’S FURNITURE, FIXTURES, TRADE
FIXTURES, EQUIPMENT, MERCHANDISE, AND OTHER PROPERTY NOW OR HEREAFTER PLACED AT
THE PREMISES.

26.7 Release of Landlord. Landlord shall have the right to transfer and assign,
in whole or in part, all of its rights and obligations under this Lease and in
Premises and/or the Entire Property, and upon such transfer, Landlord shall be
released from any further obligations hereunder, and Tenant agrees to look
solely to the successor- in-interest of Landlord for the performance of such
obligations, provided the successor-in-interest expressly assumes in writing all
obligations of Landlord under this Lease accruing from and after the date of
such transfer.

26.8 Quiet Enjoyment. Tenant, so long as there exists no default by Tenant after
applicable notice and cure periods, shall and may peaceably and quietly hold and
enjoy the Premises for the Term. Landlord agrees to warrant and defend Tenant’s
right to such occupancy, use, and enjoyment and the title to the Premises
against the claims of any and all persons whomsoever lawfully claim the same, or
any part thereof, for the Term. Further, Landlord covenants that as long as
there exists no default by Tenant beyond applicable notice and cure periods, and
except as expressly permitted herein, Landlord will not interfere with the use
and enjoyment of the Premises and the operation of Tenant’s businesses in, on or
about the Premises during the Term, except to the extent contemplated and
permitted under the terms of the Work Letter.

26.9 Notice. All notices, demands, requests, consents, approvals and other
instruments required or permitted to be given pursuant to the terms of this
Lease shall be in writing and shall be deemed to have been properly given if
sent as follows:

(a) With respect to Tenant, sent by registered or certified mail, postage
prepaid, addressed to Tenant at Quanex IG Systems, Inc., 800 Cochran Avenue,
Cambridge, Ohio 43725, Attention: George Wilson, with a simultaneous copy (which
shall not constitute notice) to: Paul Cornett, Esq., Quanex Building Products
Corporation, 1800 West Loop South, Suite 1500, Houston, Texas 77027.

(b) With respect to Landlord, sent by registered or certified mail, postage
prepaid, addressed to: Lauren Real Estate Holdings LLC, Attention: David J.
Gingrich, with copies to Daniel A. Minkler, Esq., Day Ketterer Ltd., 200 Market
Avenue, N., Suite 300, Canton, Ohio 44702.

(c) Landlord and Tenant shall each have the right from time to time to specify a
different address for purposes of this Lease upon giving written notice thereof
to the other party in the manner set forth in this Section 26.9.

26.10 Surrender of Premises. Upon the expiration or earlier termination of this
Lease, Tenant shall peaceably leave and surrender the Premises to Landlord in
the same good order and condition in which the Premises were originally received
from Landlord on the Effective Date (or at the Expansion Premises Commencement
Date with respect to the Expansion Premises), excepting reasonable wear and tear
or as repaired or altered as provided in or required by an provision of this
Lease. Tenant shall remove from the Premises on or prior to such expiration or
earlier termination all property situated thereon which is not owned by
Landlord, and, at its expense, shall, on or prior to such expiration or earlier
termination, repair any damage caused by or resulting from such removal.
Property not so removed shall become the property of Landlord, and Landlord may
thereafter cause such property to be removed from the Premises and disposed of,
but the cost of any such removal and resulting damage shall be borne by Tenant.

 

23



--------------------------------------------------------------------------------

26.11 Lease Terms Severable. Each and every covenant and agreement contained in
this Lease is, and shall be construed to be, a separate and independent covenant
and agreement, and the breach of any such covenant or agreement by Landlord
shall not discharge or relieve Tenant from its obligations to perform each and
every covenant binding upon Tenant. If any term or provision of this Lease or
the application thereof to any person or circumstances shall to any extent be
invalid and unenforceable, the remainder of this Lease, or the application of
such term or provision to persons or circumstances other than those as to which
it is invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Lease shall be enforced to the extent permitted by law.

26.12 Lease Terms Binding. All of the terms, covenants and conditions contained
in this Lease shall be binding upon the respective heirs, personal
representatives, successors and assigns of Landlord and Tenant and shall inure
to the benefit of the successors and assigns of Landlord and the permitted heirs
and assigns of Tenant to the same extent as if each such person or entity were
in each case named as a party to this Lease; provided, however, that this Lease
shall not be binding on Landlord or its successors if Landlord has been released
from its obligations under this Lease.

26.13 Authority. The individuals signing this Lease on behalf of each party
hereto represent and warrant that they have the requisite power and authority to
bind such party.

26.14 No Modification. This Lease may not be changed, modified, amended or
discharged except by a writing signed by Landlord and Tenant.

26.15 Memorandum of Lease. This Lease shall not be recorded. Simultaneously with
the execution of this Lease, Landlord and Tenant shall execute and acknowledge a
Memorandum of Lease in the form of Exhibit “G” attached hereto and made a part
hereof, which may then be recorded by either party in the Official Real Property
Records of Guernsey County, Ohio.

26.16 Time of the Essence. Time shall be of the essence with respect to each and
every one of the dates, time periods and time limitations set forth in this
Lease.

26.17 Survival of Representations. The representations set forth herein shall
survive the termination of this Lease in accordance with their respective terms
contained herein.

26.18 Counterparts. This Lease may be executed in multiple counterparts, each of
which shall be an original, and together shall constitute one and the same
instrument.

26.19 Headings. The titles and headings to the various provisions of this Lease
have been inserted for convenient reference only and shall not to any extent
have the effect of modifying, amending or changing the expressed terms and
provisions of this Lease.

26.20 Governing Law. This Lease shall be governed by and interpreted under the
laws of the State of Ohio.

 

24



--------------------------------------------------------------------------------

ARTICLE 27

ENVIRONMENTAL

27.1 Environmental. Landlord and Tenant agree as follows in this Article 27 with
respect to the existence or use of Hazardous Materials (defined below) on the
Premises. For purposes of this Article 27 the following terms shall have the
definitions specified.

(a) “Claims” shall include, without limitation, claims, demands, suits, causes
of action for personal injury or property damage (including any depreciations of
property values, lost use of property, or consequential damages arising directly
or indirectly out of Environmental Conditions); actual or threatened damages to
natural resources; claims for the recovery of response costs, or administrative
or judicial orders directing the performance of investigations, response or
remedial actions under any Environmental Laws; a requirement to implement
corrective action pursuant to any order or permit issued pursuant to any
Environmental Laws; claims for restitution, contribution or equitable indemnity
from third parties or any Governmental Entity; fines, penalties, or liens
against property; claims for injunctive relief or other orders or notices of
violation from federal, state or local agencies or courts; and, with regard to
any present or former employees, exposure to or injury from Environmental
Conditions.

(b) “Environmental Conditions” means conditions of the environment, including
waterways, natural resources (including flora and fauna), soil, surface water,
groundwater, any present or potential drinking water supply, subsurface strata
or the ambient air, including transboundary migration onto the Premises,
relating to or arising out of the use, handling, storage, treatment, recycling,
generation, transportation, Release, spilling, leaking, pumping, pouring,
emptying, discharging, injecting, escaping, leaching, disposal, dumping or
threatened Release of Hazardous Materials.

(c) “Environmental Law” means all laws, rules, regulations, statutes,
ordinances, decrees or orders of any Governmental Entity relating to (i) the
control of any potential pollutant or protection of human health or the
environment (including air, water or land), (ii) solid, gaseous or liquid waste
generation, handling, treatment, storage, disposal or transportation, and
(iii) exposure to hazardous, toxic or other substances alleged to be harmful,
and includes without limitation, (1) the terms and conditions of any license,
permit, approval, or other authorization by any Governmental Entity, and
(2) judicial, administrative, or other regulatory decrees, judgments, and orders
of any Governmental Entity. The term “Environmental Law” shall include, but not
be limited to the following statutes and the regulations promulgated thereunder:
the Clean Air Act, 42 U.S.C. § 7401 et seq., the Clean Water Act, 33 U.S.C.
§ 1251 et seq., the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §
6901 et seq., the Emergency Planning and Community Right-to-Know Act, 42 U.S.C.
§ 11001 et seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., the
Safe Drinking Water Act, 42 U.S.C. § 300f et seq., the Comprehensive
Environmental Response, Compensation, and Liability Act, 42 U.S.C. § 9601 et
seq., the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., the
Hazardous Materials Transportation Act, 49 U.S.C. § 5101 et seq., and any state,
county, or local laws and regulations similar thereto.

(d) “Expenses” shall include any liability, loss, cost or expense including,
without limitation, costs of investigation, cleanup, remedial or response
action, the costs associated with posting financial assurances for the
completion of response, remedial or corrective actions, the preparation of any
closure or other necessary or required plans or analyses, or other reports or
analyses submitted to or prepared by Governmental Entities, including the cost
of health

 

25



--------------------------------------------------------------------------------

assessments, epidemiological studies and the like, retention of engineers and
other expert consultants, legal counsel, capital improvements, operation and
maintenance, testing and monitoring costs, power and utility costs and pumping
taxes or fees, and administrative costs incurred by Government Entities.

(e) “Governmental Entity” means any supranational, national, state, municipal,
local or foreign government, any court, tribunal, arbitrator, administrative
agency, commission or other governmental official, authority or instrumentality,
in each case whether domestic or foreign, any stock exchange or similar
self-regulatory organization or any quasi-governmental or private body
exercising any regulatory, taxing or other governmental or quasi-governmental
authority.

(f) “Hazardous Materials” means any (i) toxic or hazardous materials or
substances; (ii) solid wastes, including asbestos, polychlorinated biphenyls,
mercury, flammable or explosive materials; (iii) radioactive materials;
(iv) petroleum or petroleum products (including crude oil); and (v) any other
chemical, pollutant, contaminant, substance or waste that is regulated or for
which liability or standards of care are imposed under any Environmental Law.

(g) “Release” means any depositing, spilling, leaking, pumping, pouring,
placing, emitting, discarding, abandoning, emptying, discharging, migrating,
injecting, escaping, leaching, dumping, or disposing into the environment.

27.2 Environmental Indemnification.

(a) Tenant agrees to indemnify, defend and hold harmless Landlord, its
subsidiaries, affiliates, successors and assigns and their respective directors,
officers, employees, shareholders, representatives and agents (hereinafter
referred to collectively as “Landlord”) from and against any Claims or Expenses
which may be imposed upon or incurred by Landlord or asserted against Landlord
by any other party or parties (including Governmental Entities), in connection
with or arising out of or related to: (i) any Environmental Condition caused by
Tenant or (ii) the operations or activities of Tenant, its employees, agents,
invitees or Tenant’s independent contractors at the Premises after the Effective
Date, including without limitation, any Claims or Expenses resulting from the
alleged exposure of any person to Environmental Conditions caused by Tenant. The
foregoing indemnification includes, without limitation, costs incurred in
connection with any investigation of site conditions or any clean-up, remedial,
removal or restoration work required by any Governmental Entity due to the
presence of any Hazardous Material in the soil or groundwater on or under the
Premises.

(b) Landlord agrees to indemnify, defend and hold harmless Tenant, its
subsidiaries, affiliates, successors and assigns and its respective directors,
officers, employees, shareholders, representatives, agents and members
(hereinafter referred to collectively as “Tenant”) from and against any Claims
or Expenses which may be imposed upon or incurred by Tenant or asserted against
Tenant by any other party or parties (including Governmental Entities) in
connection with or arising out of or related to: (i) any Environmental Condition
not caused by Tenant or the operations or activities of Tenant, its employees,
agents, invitees or Tenant’s independent contractors at the Premises after the
Effective Date; or (ii) the operations or activities of Landlord, its employees,
agents, invitees or Landlord’s independent contractors at the Premises after the
Effective Date, including without limitation, any Claims or Expenses resulting
from the alleged exposure of any person or property to Environmental Conditions
not caused by Tenant or the operations or activities of Tenant, its employees,
agents, invitees or Tenant’s independent contractors at the Premises after the
Effective Date. The foregoing indemnification includes, without limitation,
costs incurred in connection with any investigation of site conditions or any
clean-up, remedial, removal or restoration work required by any Governmental
Entity due to the presence of any Hazardous Material in the soil or groundwater
on or under the Premises.

 

26



--------------------------------------------------------------------------------

(c) Without limiting the foregoing, if the presence of any Hazardous Material on
the Premises caused or permitted by Landlord or Tenant results in contamination
of the Premises, then the party that caused such contamination shall promptly
take all actions, at its sole expense, as are necessary to return the Premises
to the condition existing prior to the introduction of any such Hazardous
Material to the Premises, provided that the other party’s approval of such
actions shall first be obtained, which approval shall not be unreasonably
withheld.

(d) Notwithstanding anything to the contrary contained in this Lease, in no
event shall Tenant have any liability or obligation whatsoever with respect to
the presence of any Hazardous Material in, on, under or about the Premises on or
before the Effective Date not caused by Tenant or the operations or activities
of Tenant, its employees, agents, invitees or Tenant’s independent contractors
at the Premises on or before the Effective Date (including, without limitation,
the presence of asbestos-containing materials or lead paint), and Landlord shall
indemnify, defend and hold Tenant harmless from any and all Claims and Expenses
which may arise as a result thereof.

(e) The provisions of this Section 27.2 shall survive, and remain in full force
and effect after, the expiration or earlier termination of the Lease.

27.3 Tenant Compliance. Tenant shall at all times comply with all applicable
Environmental Laws relating to the storage, use, transport and disposal of
Hazardous Materials.

27.4 Landlord Reservation of Rights. Landlord specifically reserves herein any
claims it may have or will assert against either (i) AT & T Global Information
Solutions Company and/or its successors and/or assigns pursuant to the
indemnification provisions set forth in a certain Purchase Agreement dated
April 15, 1994, between AT & T Global Information Solutions Company and Lauren
Manufacturing Company, a copy of which is specifically incorporated herein by
reference, or (ii) NCR Corporation and/or its successors and/or assigns pursuant
to the Site Access Agreement.

ARTICLE 28

OPTION TO PURCHASE

28.1 As of the last day of the Term, and during any Extension Term (the “Option
Period”), Tenant shall have the right and option (the “Option”) to purchase the
Premises as a commercial condominium unit from Landlord for its then-current
fair market value as determined by appraisal by three appraisers, one selected
by Tenant, one selected by Landlord and the third chosen by the selected
appraisers, and on such other terms and conditions as may be mutually agreeable
to the parties. Landlord shall convey free and clear title to Tenant by general
warranty deed, and all closing costs, excluding any and all costs and expenses
related to preparation of the condominium declaration, plats, drawings and other
documents (collectively, the “Condominium Documents”) necessary to convert the
Building, or any one of them, to a commercial condominium regime under Ohio law
(the “Condominium Conversion”), shall be split or prorated as is usual and
customary for commercial transactions in Cambridge, Ohio.

28.2 If LMI exercises the LMI Option prior to Tenant’s exercise of the Option
hereunder, then Tenant shall not be responsible for any portion of the costs and
expenses associated with the Condominium Conversion or with preparation of the
Condominium Documents. If Tenant exercises its Option prior to LMI’s exercise of
the LMI Option, then, at the closing of the purchase and sale of the

 

27



--------------------------------------------------------------------------------

Premises, Tenant shall reimburse Landlord for Tenant’s Proportionate Share of
the costs and expenses actually incurred by Landlord in connection with the
Condominium Conversion and preparation of the Condominium Documents.

[Remainder of page blank – Signature pages follow]

 

28



--------------------------------------------------------------------------------

In witness whereof, the parties have caused this Lease to be executed as of the
dates set forth below their respective signatures, but to be effective as of the
Effective Date.

 

LANDLORD: LAUREN REAL ESTATE HOLDING LLC By:  

 

  Name:  

 

  Title  

 

Date:                                                                  , 2016

TENANT: QUANEX IG SYSTEMS, INC. By:  

 

  Name:  

 

  Title  

 

Date:                                                                  , 2016

 

29



--------------------------------------------------------------------------------

STATE OF OHIO      §      § SS: COUNTY OF      §

Before me, a Notary Public in and for said State and County, personally appeared
the above-named LAUREN REAL ESTATE HOLDING, LLC, an Ohio Limited Liability
Company, By                     , its                     , who acknowledged
that he did sign the foregoing instrument on behalf of said limited liability
company and that the same is his free act and deed and the free act and deed of
said limited liability company.

IN TESTIMONY WHEREOF, I have hereunto subscribed my name and affixed my official
seal at                     , Ohio, this                     day of
                    , 2016.

 

 

Notary Public

 

STATE OF OHIO      §      § SS: COUNTY OF      §

Before me, a Notary Public in and for said State and County, personally appeared
the above-named QUANEX IG SYSTEMS, INC., an Ohio corporation, by
                    , its                     , who acknowledged that he did
sign the foregoing instrument on behalf of said corporation and that the same is
his free act and deed and the free act and deed of said corporation.

IN TESTIMONY WHEREOF, I have hereunto subscribed my name and affixed my official
seal at                     , Ohio, this                     day of
                    , 2016.

 

 

Notary Public

This Instrument Prepared By:

Daniel A. Minkler, Esq.

Day Ketterer Ltd.

200 Market Avenue, N., Suite 300

Canton, Ohio 44702

 

30